 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-00104-DAD

11              Plaintiff,
                                                          STIPULATION AND ORDER TO
12      v.                                                CONTINUE SENTENCING

13   AURORA CUARA

14              Defendant.

15

16                                           BACKGROUND

17           This matter is set for sentencing on July 26, 2021. Doc. 36. However, the parties and the

18 United States Probation Office require additional time to prepare for sentencing.
19           The parties accordingly submit the following stipulation to continue the sentencing

20 hearing.

21                            STIPULATION AND [PROPOSED] ORDER

22           The parties stipulate and agree that additional time is needed to prepare for sentencing.

23 The parties require additional time to allow a full evaluation of the case, review the Presentence

24 Investigation Report, and to finalize their arguments for sentencing.

25           The parties propose a sentencing proceeding on September 13, 2021.

26
27                                                                Respectfully submitted,

28                                                                PHILLIP A. TALBERT

29                                                    1
30
 1                                                              United States Attorney

 2

 3 DATED: May 24, 2021                                          By:/s/ Michael G. Tierney     _

 4                                                              Michael G. Tierney
                                                                Assistant United States Attorney
 5

 6

 7 DATED: May 24, 2021                                    By:   /s/ Marc Days___________
 8                                                              March Days
 9                                                              Attorney for Aurora Cuara

10

11                                             ORDER
12
             The status conference currently set for July 26, 2021 is continued to September 13,
13
     2021.
14

15 IT IS SO ORDERED.

16
        Dated:     May 25, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18
19

20

21

22

23

24

25

26
27

28

29                                                   2
30
